McLaughlin, J. (concurring):
I concur in the opinion, of Mr. Justice Laughlin in so far as he directs a reversal of the-judgment and.order .appealed from and dissent from that part which orders "a-new trial:
*288The evidence adduced at the trial did not, in my opinion, establish any negligence on the part of the defendant. He had a right to have doors leading into his store — otherwise it is difficult to see how the store could be run. The case is absolutely barren of any evidence, as I read the record, that the construction, arrangement or management of the swinging doors was improper or unsafe. There was nothing about their construction or operation to make them dangerous to the customers, provided they used reasonable care in entering, leaving and going about the store. It is quite apparent from all the testimony concerning the occurrence that the motion of the door, at the time it hit the plaintiff, was due to the action of some third person who pushed it open and let it swing back upon her just as she was passing near it. She paid no attention to the door, nor does she know how she came to be hit by it. To use her own words, “I don’t know that I recollect what the doors were especially. * * * Paid no attention to what the doors were.”
The case, in principle, cannot be distinguished from Pardington v. Abraham (93 App. Div. 359; affd. on opinion below, 183 N. Y. 553).
I, therefore, am of the opinion that at the close of the case a verdict should have been directed in favor of the defendant.
Ingraham, P. J., concurred.
Judgment and order reversed and new trial granted, with costs to appellant to abide event. Order to be settled on notice.